Matter of Jaquan C. (2015 NY Slip Op 02704)





Matter of Jaquan C.


2015 NY Slip Op 02704


Decided on March 31, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 31, 2015

Friedman, J.P., Renwick, Moskowitz, Richter, Clark, JJ.


14675

[*1] In re Jaquan C., A Person Alleged to be a Juvenile Delinquent, Appellant. Presentment Agency


Law Offices of Randall S. Carmel, Syosset (Randall S. Carmel of counsel), for appellant.
Zachary W. Carter, Corporation Counsel, New York (Ronald E. Sternberg of counsel), for presentment agency.

Order of disposition, Family Court, Bronx County (Sidney Gribetz, J.), entered on or about February 6, 2014, which adjudicated appellant a juvenile delinquent upon a fact-finding determination that he committed acts, that, if committed by an adult, would constitute the crimes of criminal possession of a weapon in the second degree and fourth degrees, criminal possession of a firearm, and possession of pistol or revolver ammunition, and also committed the act of unlawful possession of a weapon by persons under 16 (two counts), and placed him with the Administration for Children's Services for a period of 18 months, with placement in a residential facility for a period of 6 months, unanimously affirmed, without costs.
The court properly denied defendant's suppression motion. The presentment agency established by clear and convincing evidence that appellant's sister, an adult with authority over the premises, voluntarily invited the police to enter her apartment and "look around," and also voluntarily signed a consent form authorizing the police to search the apartment (see generally People v Gonzalez , 39 NY2d 122 [1976]). There was no threatening behavior by the police and the atmosphere was not unduly coercive. Consent was freely given by appellant's sister, who was 24 years old, and had prior experience with law enforcement. We have considered and rejected appellant's remaining claims.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MARCH 31, 2015
CLERK